Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   DETAILED ACTION
                                               Status of the Application
1. Claims 1-17 are pending and considered for examination.
                                                           Priority
2.  This application filed on December 18, 2020 is a 371 of PCT/GB2018/053753 filed on December 21, 2018 which claims foreign priority to EP18180259.6 filed on June 28, 2018 and GB1810571.8 filed on 6/27/2018.
                              Sequence Rules and Objection to the Specification 
3. The specification is objected because of the following informalities:(i) This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply the requirements of 37 CFR 1.821 through 1.825.
      The instant application recites sequences that are not identified by SEQ ID No. (see at least page 242, line 1-10, page 256, line 1-10, Fig. 18-20, 23-24 and 30-31) recite a nucleic acid sequence / amino acid sequence with more than 10 nucleotides or 4 amino acids, which is not identified by SEQ ID NO.). Appropriate correction is required.
                                                          Claim objections
4.  Claim 14 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 13. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Nonstatutory Double Patenting
5.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www. uspto. gov/ patents/ process/ file/ efs/ guidance/eTD-info-I.jsp. 
   A. Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,640,811 (hereafter the ‘811) in view Warnatz et al. (WO 2013/117591). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-17 are within the scope of the claims 1-17 of the patent ‘811, specifically the method steps comprising analyzing a sample comprising circulating microparticle comprising plurality of target molecules comprising genomic DNA fragments and measuring a signal corresponding to the presence or absence of the target molecules by measuring at least two linked signals to produce a set of linked fragments of genomic DNA within the scope of the claims 1-17 of the patent ‘811. However, the claims in the patent ‘811 did not specifically teach a target molecule comprising a target polypeptide.
              Warnatz et al. teach a method for analyzing a sample comprising a circulating microparticle or derived from circulating microparticle, wherein the circulating microparticle is a membranous vesicle and comprises at least three target molecules, wherein at least two target molecules are fragments of nucleic acids and at least one of the target molecule is a target polypeptide wherein the method comprises measuring a signal corresponding to the presence or absence of each target molecules to produce a set of at least two linked signals for the circulating microparticle, wherein one of the linked signals correspond to the presence or absence the fragments of the nucleic acids and at least one signal corresponds to the target polypeptide in the sample wherein the step of measuring a signal comprises linking at least two of the at least two fragments of nucleic acids to produce a set of at least two linked fragments of nucleic acids (page 9, line 8-23, page 12, line 23-34, page 13, line 1-32, page 14, line 7-33, page 20, line 6-30).
         It would have been prima facie obvious to one of the ordinary person skilled in the art before the effective filling date of the invention to modify the method of the claims in the patent ‘811 with a polypeptide target molecule as taught by Warnatz et al.  to improve the method for analyzing a sample. The ordinary person skilled in the art would have motivated to combine the references and have a reasonable expectation of success that the combination would improve the method to analyze multiple target molecules including a polypeptide target molecule because Warnatz et al.  explicitly taught use of target polypeptide molecule along with target nucleic acid molecules to analyze a sample to detect variation in linked nucleic acids and functional analysis of associated target polypeptide (page 9, line 8-23, page 12, line 23-34, page 13, line 1-32, page 14, line 7-33, page 20, line 6-30) and such a modification of the method is considered obvious over the cited prior art. Thus, the claims are obvious over the claims in the patent ‘811. 
    B.  Claims 1-8 and 12-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,287,624 (hereafter the ‘624) in view Warnatz et al. (WO 2013/117591). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-8 and 12-17 are within the scope of the claims 1-27 of the patent ‘624, specifically the method steps comprising analyzing a sample comprising circulating microparticle comprising plurality of target molecules comprising genomic DNA fragments and measuring a signal corresponding to the presence or absence of the target molecules by measuring at least two linked signals to produce a set of linked fragments of genomic DNA within the scope of the claims 1-27 of the patent ‘624. However, the claims in the patent ‘624 did not specifically teach a target molecule comprising a target polypeptide.
     Warnatz et al. teach a method for analyzing a sample comprising a circulating microparticle or derived from circulating microparticle, wherein the circulating microparticle is a membranous vesicle and comprises at least three target molecules, wherein at least two target molecules are fragments of nucleic acids and at least one of the target molecule is a target polypeptide wherein the method comprises measuring a signal corresponding to the presence or absence of each target molecules to produce a set of at least two linked signals for the circulating microparticle, wherein one of the linked signals correspond to the presence or absence the fragments of the nucleic acids and at least one signal corresponds to the target polypeptide in the sample wherein the step of measuring a signal comprises linking at least two of the at least two fragments of nucleic acids to produce a set of at least two linked fragments of nucleic acids (page 9, line 8-23, page 12, line 23-34, page 13, line 1-32, page 14, line 7-33, page 20, line 6-30).
     It would have been prima facie obvious to one of the ordinary person skilled in the art before the effective filling date of the invention to modify the method of the claims in the patent ‘624 with a polypeptide target molecule as taught by Warnatz et al.  to improve the method for analyzing a sample. The ordinary person skilled in the art would have motivated to combine the references and have a reasonable expectation of success that the combination would improve the method to analyze multiple target molecules including a polypeptide target molecule because Warnatz et al.  explicitly taught use of target polypeptide molecule along with target nucleic acid molecules to analyze a sample to detect variation in linked nucleic acids and functional analysis of associated target polypeptide (page 9, line 8-23, page 12, line 23-34, page 13, line 1-32, page 14, line 7-33, page 20, line 6-30) and such a modification of the method is considered obvious over the cited prior art. Thus the claims are obvious over the claims in the patent ‘624. 
                                                     Claim interpretation
7.   Limitations followed by ‘optionally’ in claims 2, 5, 7-8, 10-11, 13-14, are interpreted as not required limitations in the claims. Further the claims recite ‘and/or’ wherein the claims are interpreted in terms of alternate language ‘or’ which requires any one of the two alternatives recited in the claims.  


                                    Claim Rejections - 35 USC § 103
8.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Spetzler et al. (WO 2015/031694) in view of Warnatz et al. (WO 2013/117591).
  Spetzler et al. teach a  method of claim 1, 5, analyzing a sample comprising a circulating microparticle or derived from circulating microparticle, wherein the circulating microparticle is a membranous vesicle and comprises at least three target molecules, wherein at least two target molecules are fragments of genomic DNA and at least one of the target molecule is a target polypeptide (para 00627-0643, para 0166-0169, 00242, 00839-00879); wherein the method comprises measuring a signal corresponding to the presence or absence of each target molecules to produce a set signals for the circulating microparticle, wherein one of the signals correspond to the presence or absence the fragments of the genomic DNA and at least one signal corresponds to the target polypeptide in the sample (para 0166-0169, 0627-0643, 00880, 00242).
With reference to claim 2, Spetzler et al. teach that the that the fragments of genomic DNA comprise specific sequence of nucleotides (para 00242).
With reference to claim 3, Spetzler et al. teach that target polypeptide comprises specific amino acid sequence (para 0157-0158) 
With reference to claim 6, Spetzler et al. teach that the measuring signal is to produce sequence reads (para 00880).
With reference to claim 7-8, Spetzler et al. teach that the measuring signal comprises appending each of the at least two genomic DNA fragments to a barcode or a different barcode of a set of barcodes (para 0084-0085, 00515).
With reference to claims 9-10, Spetzler et al. teach that the fragments of genomic DNA comprise at least one modified nucleotide and the step of measuring a signal corresponding to modified nucleotide by using a barcoded affinity probe comprising at least one affinity moiety linked to barcoded oligonucleotide comprising at least one nucleotide and the affinity moiety is capable of binding to the modified nucleotide (para 0084-0085, 0096, 00123-00124, 0157, para 00535). 
With reference to claim 11, Spetzler et al. teach that the step of measuring a signal corresponding to the target polypeptide is measured a barcoded affinity probe comprising at least one affinity moiety linked to barcoded oligonucleotide comprising at least one nucleotide and the affinity moiety is capable of binding to the target polypeptide (00157-00158).
With reference to claims 13-14, Spetzler et al. teach that the circulating micorparticle comprises at least 2 or at least 3 target molecules or more (para 00157).
With reference to claim 15-17 Spetzler et al. teach that the sample comprises a first and a second circulating microparticles, wherein each circulating microparticle comprises at least three target molecules and performing measuring to produce a set of linked signals for the first and the second circulating microparticles and the sample comprises n circulating microparticles, wherein n is at least 3 (para 00636).
           However, Spetzler et al. did not teach measuring signal from a set of linked target molecules.
Warnatz et al. teach a method of clams 1-17,  for analyzing a sample comprising a circulating microparticle or derived from circulating microparticle, wherein the circulating microparticle is a membranous vesicle and comprises at least three target molecules, wherein at least two target molecules are fragments of nucleic acids and at least one of the target molecule is a target polypeptide (page 3, line 7-31, page 4, line 1-9, line 26-32, page 9, line 8-23, page 12, line 23-34, page 13, line 1-32, page 14, line 7-33) wherein the method comprises measuring a signal corresponding to the presence or absence of each target molecules to produce a set of at least two linked signals for the circulating microparticle, wherein one of the linked signals correspond to the presence or absence the fragments of nucleic acids and at least one signal corresponds to the target polypeptide in the sample (page 9, line 8-23, page 12, line 23-34, page 13, line 1-32, page 14, line 7-33, page 20, line 6-30); wherein the step of measuring a signal comprises linking at least two of the at least two fragments of target nucleic acids to produce a set of at least two linked fragments of target nucleic acids (page 9, line 8-23, page 12, line 23-34, page 13, line 1-32, page 14, line 7-33).
           It would have been prima facie obvious to one of the ordinary person skilled in the art before the effective filling date of the invention to modify the method as taught by Spetzler et al. with measuring signal from a set of linked target nucleic acids as taught by Warnatz et al.  to improve the method for analyzing a sample. The ordinary person skilled in the art would have motivated to combine the references and have a reasonable expectation of success that the combination would improve the method to analyze multiple linked target molecules including linked target nucleic acids and a polypeptide target molecule because Warnatz et al. explicitly taught measuring signals from linked target nucleic acid fragments to produce linked sequence reads to detect variation in linked target nucleic acids and functional analysis of associated target polypeptide (page 9, line 8-23, page 12, line 23-34, page 13, line 1-32, page 14, line 7-33, page 20, line 6-30) and such a modification of the method is considered obvious over the cited prior art. 
                                                         Conclusion
           No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637